Citation Nr: 1241913	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  05-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation prior to April 27, 2007, for bilateral pes planus with associated plantar fasciitis. 

2.  Entitlement to an evaluation in excess of 10 percent since April 27, 2007, for bilateral pes planus with associated plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for low back disability. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 and a March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  In pertinent part of the December 2004 rating decision, the RO continued the noncompensable evaluation for bilateral pes planus disability and denied service connection for a low back disorder.  

In a May 2009 rating decision, the RO increased the evaluation for the bilateral pes planus disability to 10 percent, effective April 27, 2007.  As the increase in the evaluation of the Veteran's bilateral pes planus disability does not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2010, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

In March 2011, the Board awarded entitlement to service connection for lumbar spine degenerative osteoarthritis, claimed as a low back condition.  The Board also remanded the issue of entitlement to increased ratings for bilateral pes planus to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's instructions, the AMC obtained copies of the Veteran's Social Security Administration disability benefits determination notice and associated medical records.  The AMC sought the Veteran's assistance in obtaining outstanding medical records from the State of Alabama, Department of Corrections, but he failed to respond.  The AMC also provided the Veteran with a July 2011 VA examination to evaluate the current severity of his bilateral pes planus.  As there has been substantial compliance with the Board's March 2011 remand instructions, no further remand action is required on the bilateral pes planus issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), see also Dyment v. West, 13 Vet. App. 141 (2002).

In a March 2011 rating decision, the AMC implemented the March 2011 Board decision and assigned a 10 percent evaluation for low back disability, effective from March 31, 2004.  The Veteran has initiated an appeal as to the assigned evaluation, by submitting a notice of disagreement to the AMC in April 2011. To date, he has not been provided with a statement of the case (SOC) and the matter must be remanded.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999).  

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work because of symptomatology associated with his bilateral pes planus and low back disabilities. See April 2011 statement in support of the claim.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board.  See Id. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to an increased initial evaluation for low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to April 27, 2007, the Veteran's disability due to bilateral pes planus with associated plantar fasciitis was manifested by pain on manipulation and use, a misaligned Achilles tendon, and plantar spurring.  The medical evidence does not show objective evidence of marked deformity (pronation, abduction, etc.), or an indication of characteristic callosities. 

2.  For the period since April 27, 2007, the Veteran's disability due to bilateral pes planus with associated plantar fasciitis has been manifested by persistent pain, marked tenderness, moderate pronation, moderate plantar spurring, pain on manipulation and use accentuated, and apparent gait disturbance.  The evidence does not show pronounced disability with extreme tenderness, marked pronation, marked inward displacement or severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and not higher, for the period prior to April 27, 2007, for bilateral pes planus with associated plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45., 4.59, 4.71a, Diagnostic Code 5276 (2012). 

2.  The criteria for an evaluation of 30 percent, and not higher, for the period since April 27, 2007, for bilateral pes planus with associated plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45., 4.59, 4.71a, Diagnostic Code 5276 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000.  It dealt with VA's duties to notify and assist a Veteran with regard to his or her claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters in April 2004, January 2005, and June 2008 to the Veteran that addressed all the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim for increased rating, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the June 2008 letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the June 2008 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the June 2008 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was readjudicated multiple times, with the most recent August 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The determination notice and the underlying medical records associated with the Veteran's Social Security Administration (SSA) disability benefit award have been associated with the claims folder.  In March 2011, the Veteran was asked to provide additional evidence in support of his claim, to include authorization to obtain records from the State of Alabama, Department of Corrections.  The Veteran failed to respond.  The duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA has also provided the Veteran with VA examinations in October 2004, April 2007, and July 2011.  In the examination reports, the examiners evaluated the severity of the Veteran's disability.  The examinations are accordingly fully adequate for adjudication purposes.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that there has been substantial compliance with its March 2011 remand directives.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran contends that his disability due to bilateral pes planus with associated plantar fasciitis is more disabling than currently evaluated.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In this case, the Veteran's disability due to bilateral pes planus with associated plantar fasciitis is rated under Diagnostic Code 5276 (pes planus).  He filed his claim for an increased (compensable) evaluation in March 2004.  The Veteran is currently assigned a noncompensable evaluation prior to April 27, 2007, and thereafter, an evaluation of 10 percent for his bilateral pes planus.  

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283. 

Diagnostic Code 5276 provides for the assignment of a noncompensable evaluation for bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent rating is warranted.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284. A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id. 

The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

A compensable rating prior to April 27, 2007

Private treatment records dated in 2003 and 2004 show that the Veteran sought treatment for bilateral pes planus and bilateral plantar fasciitis.  He complained of pain in both of his heels, as well as in the arches of his feet.  He received cortisone injections for heel spurs and prescription medication to treat inflammation in his feet.  He was also fitted for orthotics to treat his symptomatology.  Findings from an April 2004 MRI of the feet were considered normal by his treating private podiatrist.  

In October 2004, the Veteran underwent a VA examination to evaluate the severity of his bilateral pes planus with associated plantar fasciitis.  The report shows that the Veteran complained of constant pain with stiffness, swelling and fatigue in both of his feet.  He described his bilateral foot pain between five and seven out of a scale up to ten.  He experienced increased pain with standing and walking, and he had difficulty with prolonged standing and walking.  His foot pain was better with rest.  He reported that he has been treated with cortisone injections, orthotics, and pain medication that have provided some relief.  The Veteran was currently employed as a correctional officer.  Upon examination, the Veteran walked with a slightly antalgic gait, without shoes and he walked with a slight limp with shoes on.  He refused to walk on his heels or toes.  There was no discernible swelling or redness in his feet.  There was tenderness on palpation of the heels.  The Veteran had minimal deviation in his Achilles tendons.  There was objective evidence of pain on range of motion of his feet.  X-ray film of the feet revealed bilateral pes planus and bilateral plantar spurring.  The Veteran was assessed with bilateral pes planus with mild impairment and bilateral plantar fasciitis with plantar spurring.  

The record also contains the report of a September 2005 general medical evaluation performed in conjunction with the Veteran's claim for SSA disability benefits.  This SSA evaluation report shows that the Veteran complained of bilateral foot pain.  He reported that he received treatment for heel spurs.  On physical examination, there was evidence of mild tenderness of his feet without deformity or swelling.  The Veteran's arches were considered normal.  He had mild pain on movement of his feet.  It was opined that the Veteran was unable to stand or walk for two to four hours out of an eight-hour work day without taking frequent breaks every 15 to 20 minutes.  

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus with associated plantar fasciitis supports the criteria associated with a 10 percent rating under Diagnostic Code 5276 for the period prior to April 27, 2007.  The medical evidence for that time period shows that the Veteran's disability involves more than "mild" pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  There is indication in the private treatment records and VA examination report of pain on manipulation and use of the feet, the need for orthotics, and misalignment of the Achilles tendon, which is consistent with the criteria for a 10 percent rating for "moderate" pes planus under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  

The medical evidence during this period does not show "severe" pes planus with objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities, as required for the next-higher 30 percent rating under Diagnostic Code 5276.  Occasional swelling is noted in the treatment records, though it does not appear to have been persistent, given the lack of swelling noted on VA examinations.  Given the lack of the other symptoms contemplated at this level, the Veteran's disability picture does not more nearly approximate the 30 percent rating prior to April 2007.  

When considering the disability under Diagnostic Code 5284, despite the increase in symptomatology, the Veteran also does not meet the criteria for an evaluation in excess of 10 percent rating under this diagnostic code.  It cannot be said that the Veteran's bilateral foot disability approximates more than moderate symptomatology to support an evaluation in excess of 10 percent for other foot injuries under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  

Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Codes 5276 and 5284 are not predicated on loss of range of motion.  Moreover, pain on manipulation and use is already considered in the assigned 10 percent evaluation under Diagnostic Code 5276.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

There is no medical evidence to show that pain or other foot symptoms caused an increase in functional impairment to a degree that would support a rating higher than 10 percent for the period prior to April 27, 2007 under any of the applicable rating criteria.  The Board finds that during this period, a 10 percent rating, and no higher, is warranted for the period prior to April 27, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

An evaluation in excess of 10 percent since April 27, 2007  

The Veteran was afforded a second VA examination on April 27, 2007.  In that examination report, the VA examiner noted that the Veteran complained of constant pain in his feet.  He described the pain at a level seven out of a scale up to ten.  He also complained of weakness, stiffness, and swelling in his feet.  He experienced flare-ups of pain to a level ten approximately three times a month that would last for hours.  Participating factors included prolonged standing and walking.  He reported that he was only able to walk up to 200 yards and stand for a maximum of one to two hours on his feet.  He stated that injections, orthotics, and pain medication did not resolve his symptomatology.   He felt that he had additional limitation of motion and functional impairment of 10 to 25 percent because of the severity of his bilateral foot symptomatology.  

Physical examination revealed objective findings of moderate to marked tenderness on palpation of both heels.  Tenderness along the plantar fascia was also noted.  There was no evidence of obvious warmth, swelling or redness.  The VA examiner noted that the Veteran had "obvious pes planus on examination."  The Veteran walked with an antalgic gait and with the use of a cane.  Diagnostic testing revealed bilateral pes planus and moderate sized plantar calcaneal tuberositis.  An assessment of bilateral pes planus (with associated plantar fasciitis) was provided.  

Pursuant to the Board's March 2011 remand directives, the Veteran was afforded another VA examination in July 2011.  That examination report shows that the Veteran complained of constant pain, swelling, and stiffness with activity and with rest.  He also complained of fatigue, weakness, and lack of endurance with walking and standing.  He experienced weekly flare-ups of pain that lasted one to two days.  During a flare-up episode, he reported that he had additional functional impairment where he was unable to stand or walk for more than a few minutes.  The Veteran used orthotics devices with good results.  

On physical examination, the VA examiner observed that the Veteran walked with antalgic gait.  There was evidence of painful motion, tenderness and weakness in both feet.  The Veteran was unable to stand on his heels or toes.  There was no evidence of swelling, instability, abnormal weight bearing, hammertoes, hallux valgus or rigidus, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had inward bowing with Achilles alignment and midfoot misalignment.  There was evidence of pain on manipulation and the misalignment was not considered correctable.  The Veteran had moderate pronation and weight bearing line over the great toe.  No marked foot deformities were observed on physical examination.  X-ray film of the feet revealed the following findings:  moderate pes planus, bilaterally; plantar calcanceal tuberosisites; mild degenerative changes at the first metatarsal phalangeal joints; and minimal flexion deformities of the second-fourth toes on the left foot.  The VA examiner assessed the Veteran with moderate pes planus, bilaterally. 

After consideration of all of the evidence of record, the Board finds that a rating of 30 percent, and not higher, is warranted for the period since April 27, 2007 under Diagnostic Code 5276.  The evidence shows that the Veteran's disability was manifested by objective evidence of moderate to marked tenderness, pain on manipulation and use which is accentuated by prolonged walking or standing, and moderate sized plantar calcaneal tuberositis.  Additionally, the Veteran has had consistent subjective complaints of constant pain, swelling, and stiffness.  

As of the July 2011 VA examination report, there is also evidence of deformity, in that moderate pronation and misalignment of the feet were noted.  Although pronation was noted, neither VA examiner characterized the deformity as marked.  Rather, it was moderate.  However, the Board finds that the Veteran's overall disability picture more nearly approximates that contemplated by the 30 percent rating.

The Board further finds that a higher, 50 percent rating is not warranted, because the evidence does not reflect that the Veteran's disability due to bilateral pes planus with associated plantar fasciitis reaches the level of severity to be considered a "pronounced" disability under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  The VA examiners in April 2007 and July 2011 indicated that the Veteran's heels were very tender upon palpation, and the Veteran testified to the same.  This tracks with the first symptom in criteria for the 50 percent rating.  However, the remaining symptoms are not shown by the record.  The displacement of the Veteran's Achilles tendon was not considered to involve marked inward displacement, but rather was characterized as "bowed."  Also, there have been no complaints nor evidence of  severe spasm of the tendo achillis on manipulation.   There are no additional signs or symptoms that correspond to the requirements for a 50 percent rating under Diagnostic Code 5276.  In short, an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis is not warranted under Diagnostic Code 5276.  

As discussed above, Diagnostic Code 5276 is not based on limitation of motion; therefore, functional loss as contemplated by 38 C.F.R. §§ 4.40 and 4.45 are inapplicable.

The Board notes that the Veteran does not qualify for a higher rating under any other applicable diagnostic code.  The medical evidence of record does not show that the Veteran's feet have been characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283.  Although there is x-ray evidence of degenerative changes, bilaterally, this disability also would not warrant a compensable rating under Diagnostic Code 5003.  The degenerative arthritis in the right foot and the left foot does not involve two minor joints (it only involves the first metatarsophalangeal joint of each foot).  A separate compensable rating under Diagnostic Code 5003 for degenerative arthritis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For the reasons stated above, the Board finds that prior to April 27, 2007, the Veteran is entitled to an evaluation of 10 percent, and not higher, and thereafter, an evaluation of 30 percent, and not higher, for bilateral pes planus with associated plantar fasciitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's bilateral foot disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

In this case, the manifestations of the Veteran's bilateral pes planus with plantar fasciitis are contemplated fully by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, tenderness, and any functional impairment as a result thereof are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong (i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization). The Board notes that there have been no hospitalizations for the Veteran's bilateral pes planus with plantar fasciitis disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Lastly, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record and it is addressed below in the REMAND section.

ORDER

Entitlement to an evaluation of 10 percent, and no higher, effective prior to April 27, 2007, for bilateral pes planus with plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 30 percent, and no higher, effective since April 27, 2007, for bilateral pes planus with plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

In a March 2011 rating decision, the Appeals Management Center (AMC) implemented the Board's March 2011 award of service connection for low back disability and assigned a 10 percent disability evaluation, effective March 31, 2004.  The Veteran expressed disagreement with this disability evaluation in an April 2011 statement submitted to the AMC.  The Board accepts the aforementioned statement as a timely notice of disagreement with respect to the initial rating assigned for the  low back disability.  See 38 C.F.R. § 20.201 (2012).  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In addition, as noted above in the Introduction section, the Veteran has asserted that he is unable to work due to his service-connected bilateral pes planus and low back disabilities.  See April 2011 statement in support of the claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

In light of Rice, and the remand of the claim for a higher initial disabling evaluation for low back disability, the TDIU issue must be remanded.  The TDIU claim and the initial increased rating claim are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).



While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claim seeking entitlement to a higher initial disability evaluation for the service-connected low back disability, rated 10 percent disabling.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

3.  Thereafter, adjudicate the TDIU claim.  This should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


